DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/21/2020 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claim 1 (and thereby dependent claims 2-10), the phrase “at distal end thereof” in lines 1-2 of claim 1 is missing an antecedent basis term, such as “at a distal end thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. (US 2011/0009863) in view of Salahieh et al. (US 2007/0112355).
Marczyk discloses (see Figs. 1, 38-39, 42-43 and 46-48) a manipulatable surgical instrument comprising the following claim limitations:
(claim 1) an elongated shaft (3100, Figs. 38-39) coupled to a movable portion (2012b’, Figs. 42-43, 46 and 49) at distal end thereof (as shown in Figs. 38 and 42-44); a first helical lumen (3311a, Fig. 39) disposed into the elongated shaft (3100) (as expressly shown in Fig. 39), the first helical lumen (3311a) having a first pitch (as expressly shown in Fig. 39); a first wire (904, Figs. 42-43) disposed into the first helical lumen (as shown in Figs. 42-43) ([0179]-[0182]), the first wire (904) configured to (i.e. capable of) move the movable portion (2012b’) by an actuator (90, Fig. 1) ([0110]) being coupled to a proximal end of the elongated shaft (as shown in Fig. 1; [0102]-[0103]; [0110]; [0122]; [0130]; [0153]); and a second helical lumen (3311b, Fig. 39) disposed into the elongated shaft (3100) (as shown in Fig. 39), the second helical lumen (3311b) having a second pitch (as expressly shown in Fig. 39);
(claims 2 and 9) further comprising a second wire (903, Figs. 42-43) disposed into the second helical lumen (3311b) (as shown in Figs. 42-43) ([0179]-[0182]), the second wire (903) configured to (i.e. capable of) move the movable portion (2012b’) by the actuator (90) ([0102]-[0103]; [0110]; [0122]; [0130]; [0153]);
(claims 3, 6 and 10) wherein the movable portion (2012b’) comprises an end effector (100, Figs. 38 and 42) configured to (i.e. capable of) observe or treat into a body (as shown in Figs. 1 and 42, end effector 100 is fully capable of providing use/treatment within a body if one so desires); and a bending portion (2012b’, Figs. 42-43, 46 and 49) coupled to both the end effector (100) and the elongated shaft (3100) (as shown in Figs. 38 and 42-43), the bending portion (2112b’) configured to (i.e. capable of) adjust an orientation of the end effector (100) (as shown between the positions in Figs. 42-43, 46 and 48), wherein the first wire (904) is configured to (i.e. capable of) move the bending portion (2012b’) (as shown between the positions in Figs. 42-43, 46 and 48; [0102]-[0103]; [0110]; [0122]; [0130]; [0153]; actuator 90 expressly causes bending in links region 2012b’), and the second wire (903) is configured to (i.e. capable of) move the end effector (100) (as shown between the positions in Figs. 42-43, 46 and 48; [0102]-[0103]; [0110]; [0122]; [0130]; [0153]; actuator 90 expressly causes the second wire 903 to move the end effector 100 in space (i.e. left and right articulation movements)); 
(claims 4 and 5) further comprising a straight lumen disposed into the elongated shaft (3100) and along a longitudinal center axis of the elongated shaft (3100) (as shown in Figs. 38-39; shaft 3100 expressly shown to have a straight longitudinal lumen about which four helical passageways are disposed; and
(claim 8) further comprising a cable (32, Fig. 38) disposed into the straight lumen (as shown in Fig. 32; [0097]; [0107]; [0136]; movable handle 40 is connected to the end effector 100 by a drive rod 32 disposed through the straight lumen, wherein elements with the device, including rods and cables, are disclosed as being substitutable/interchangeable).
Marczyk fails to expressly disclose the pitch of the first and second helical lumens being different.
However, Salahieh expressly teaches (see exemplary Fig. 4) a similar manipulatable instrument comprising helical lumens not of uniform pitch (i.e. variably positioned) ([0048]; [0070]).  Accordingly, Salahieh teaches that it is known that fixed helical lumens of uniform pitch ([0048]; [0070]) and variably positioned helical lumens of non-uniform pitch ([0048]; [0070]) are elements that are functional equivalents for providing an actuation element compensation mechanism to compensate for path length differences resulting from a bending function ([0048]; [0067]-[0068]; [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the variably positioned helical lumens of non-uniform pitch taught by Salahieh for the fixed helical lumens of uniform pitch of Marczyk because both elements were known equivalents for providing an actuation element compensation mechanism to compensate for path length differences resulting from a bending function.  The substitution would have resulted in the predictable results of providing an actuation element compensation mechanism to compensate for path length differences resulting from a bending function to the device of Marczyk in view of Salahieh.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10,786,322 in view of Salahieh et al. (US 2007/0112355). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set generally requires an end effector, an elongated shaft/insertion portion having a bendable distal end attached to the end effector, first and second helical lumens in the shaft, and a first wire and a second wire in their respective helical lumen wherein the wires are configured to bend to the shaft’s movable distal portion by means of an actuator.  U.S. Patent No. 10,786,322 fails to disclose the pitch of the first and second helical lumens being different.
However, Salahieh expressly teaches (see exemplary Fig. 4) a similar manipulatable instrument comprising helical lumens not of uniform pitch (i.e. variably positioned) ([0048]; [0070]).  Accordingly, Salahieh teaches that it is known that fixed helical lumens of uniform pitch ([0048]; [0070]) and variably positioned helical lumens of non-uniform pitch ([0048]; [0070]) are elements that are functional equivalents for providing an actuation element compensation mechanism to compensate for path length differences resulting from a bending function ([0048]; [0067]-[0068]; [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the variably positioned helical lumens of non-uniform pitch taught by Salahieh for the fixed helical lumens of uniform pitch of U.S. Patent No. 10,786,322 because both elements were known equivalents for providing an actuation element compensation mechanism to compensate for path length differences resulting from a bending function.  The substitution would have resulted in the predictable results of providing an actuation element compensation mechanism to compensate for path length differences resulting from a bending function to the device of U.S. Patent No. 10,786,322 in view of Salahieh.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 10,786,322 in view of Salahieh anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claim 7 remains subject to a minor claim objection regarding the wording of independent claim 1, as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771